Citation Nr: 1332573	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-45 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, claimed as asthma.  

2.  Entitlement to service connection for eczema.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served honorably on active duty from September 23, 1954, to November 16, 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Veteran is a Maryland resident and filed his claim with the Baltimore RO; however, the Togus RO in an effort to assist the Baltimore RO was responsible for the development and adjudication of the claims at issue.  

In his substantive appeal of October 2010, the Veteran specifically requested that he be afforded RO and Board hearings as to the matters on appeal.  That request was withdrawn in writing by the Veteran's representative in July 2013, prior to the conduct of any requested proceeding.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for eczema is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records are largely unavailable through no fault of the Veteran, due to a fire at the National Personnel Records Center.  

2.  The Veteran is presumed to have been in sound condition at service entrance regarding his respiratory status.  

3.  There is clear and unmistakable evidence that the Veteran's lung disorder preexisted his entrance onto active duty; that preexisting disorder was noted prior to service discharge to be manifested by severe asthma, warranting separation from service.  

4.  Notwithstanding medical opinion evidence contraindicating entitlement, the record nevertheless indicates that the Veteran's preexisting asthma was aggravated by service.  


CONCLUSION OF LAW

Asthma, now diagnosed as chronic obstructive pulmonary disease, clearly and unmistakably preexisted service and was aggravated thereby.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this instance, however, the disposition of the matter herein addressed on its merits is in favor of the Veteran.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated. 

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306 (2013).  

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  Id.  

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that one will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of the preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id. If the Government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  Id. (recognizing that the government's failure to rebut the soundness presumption means that he veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government's "burden of proof is a formidable one," Kinnaman, supra, and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one").  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case, the existence of asthma or other lung disorder was not noted at the time of the Veteran's entrance onto active duty, based on the absence of most of his service examination and treatment records.  The only such records are those provided by the Veteran, including the report of a medical examination conducted near the end of his period of service and those abstracted by the Office of the Surgeon General.  The absence of service records, for which the Veteran is blameless, is the result of a fire at the National Personnel Records Center during the 1970s.  To that extent, the presumption of soundness at service entrance with respect to the Veteran's lung disorder is raised.  

The Veteran does not challenge the RO's conclusion that his asthma or other lung disorder preexisted service.  He acknowledged in his June 2008 application for VA compensation that his asthma had been present since birth and his subsequent statements, including those set forth at the time of a VA examination in 2009, are all consistent with that disorder's preexistence.  Inservice evaluation likewise denotes a service department physician's opinion that the Veteran's asthma existed prior to enlistment.  To that end, there is found to be clear and unmistakable evidence that the disorder in question preexisted the Veteran's service entry.  

Regarding aggravation, the VA examiner in June 2009, whose evaluation yielded a diagnosis of mild chronic obstructive pulmonary disease, ultimately opined that the disability in question had not been aggravated by service.  Her rationale relied primarily a 55-year period after service without medical documentation of an intensification or permanent aggravation as a result of military service.  The Board notes parenthetically that the VA examiner was initially asked to address the question of service incurrence of the Veteran's claimed asthma, but she declined to offer a medical opinion on the basis that it would require resort to mere speculation.  Absent from the VA's examiner's opinion, however, was any acknowledgement that when the Veteran was evaluated for his continued suitability to remain on active duty, the examining service department physician at a point in late October 1954 indicated that there was severe asthma, as well as the presence of asthma warranting separation from service.  This the Veteran avers is evidence of aggravation and the Board concurs.  The Veteran by his own account acknowledges that he was examined and accepted for service and it is reasonably inferred on that basis that his asthma was at a level other than severe at that point in time.  

In all, an inservice progression of the Veteran's preexisting lung disorder, previously characterized as asthma and now diagnosed as chronic obstructive pulmonary disease, must be conceded on the basis of the record before the Board.  On that basis, the Board determines that the Veteran's preexisting lung disorder was aggravated by service and, as such, a grant of service connection therefor is in order.  38 U.S.C.A. §§ 1153, 5107; 38 C.F.R. § 3.306. 


ORDER

Service connection for a lung disorder identified in service as asthma and now diagnosed as chronic obstructive pulmonary disease is granted.  


REMAND

The same questions addressed above regarding the Veteran's lung disorder are also at issue with respect to his eczema.  Less clear, however, is whether there was an increase in severity of the Veteran's preexisting eczema, such as would constitute aggravation.  A VA examining physician determined in 2009 that the record was at least in equipoise that currently diagnosed eczema was caused by or a result of the eczema identified in service, albeit without considering the questions of preexistence and aggravation.  After a further request from the RO, the same examiner later in June 2009 offered an opinion regarding aggravation and concluded that preexisting eczema was not permanently aggravated.  The stated rationale dealt with the nature of eczema generally, without reference to the only available inservice findings compiled in or about October 1954, excepting the lengthy period after service in which no manifestations of permanently aggravated disability due to military service were noted.  On the basis of the conflicting, inadequate opinions cited, further medical input based on the evidence on file, including that developed in service, is deemed necessary prior to entry by the Board of a final administrative decision.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  As warranted, enter a formal finding as to the unavailability of the Veteran's service records.  

2.  Afford the Veteran a VA examination in order to ascertain the nature and etiology of his claimed skin disorder involving eczema, to include whether it preexisted service and was aggravated thereby.  That examination should entail a complete medical history, clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  Provide the Veteran's VA claims folder to the VA examiner for his/her review.  All pertinent diagnoses relating to existing skin disorders, including eczema, should be identified.  

The VA examiner is asked to furnish one or medical opinions as set forth below and the rationale for any opinion offered should be accompanied by specific reference to evidence of record:

a)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any skin disorder now in existence preexisted the Veteran's entrance onto active duty in September 1954?  

b)  If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting skin disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

Please identify such evidence with specificity.  

c)  If the answer to either (a) or (b) is no, is it at least as likely as not that any existing skin disorder, to include eczema, had its onset in service or is otherwise attributable to service or any event therein?

3.  Lastly, readjudicate the remaining issue on appeal and if any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford him a reasonable period in which to respond, prior to a return of the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


